Judgment so far as appealed from unanimously modified so as to direct that plaintiff is enjoined from selling, assigning, transferring, hypothecating, in any manner disposing of or voting his 27%% interest in the stock in any way *662except in compliance with the agreement of December 15, 1938, and as so modified affirmed, with costs to the defendants. No opinion. Settle order on notice, reversing findings inconsistent with this determination and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded. Present — Martin, P. J., Townley, Grlennon, Untermyer and Dore, JJ.